Exhibit 10.2

CODESHARE AGREEMENT

Between

GREAT LAKES AVIATION LTD.

And

UNITED AIR LINES, INC.

SEPTEMBER 1, 2011

 

** Certain information in the publicly filed version of this document has been
redacted pursuant to a confidential treatment request filed with the Securities
and Exchange Commission. The redacted material has been filed separately with
the Commission.

 

Page 1 of 35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   

DEFINITIONS

     4    2.   

CODESHARE SERVICE

     4    3.   

IMPLEMENTATION EXPENSES

     6    4.   

INVENTORY CONTROL AND PROCEDURES

     6    5.   

MARKETING AND PRODUCT DISPLAY

     8    6.   

TRAFFIC DOCUMENT ISSUANCE AND FINANCIAL SETTLEMENT

     9    7.   

FACILITIES

     10    8.   

TRAINING

     10    9.   

SECURITY

     10    10.   

SAFETY AND MAINTENANCE

     11    11.   

FREE AND REDUCED RATE TRANSPORTATION

     12    12.   

EXCLUSIVITY

     12    13.   

OTHER MARKETING PROGRAMS

     12    14.   

TRADEMARKS AND CORPORATE IDENTIFICATION

     12      

REPRESENTATIONS AND WARRANTIES

     14    16.   

GOVERNMENTAL APPROVALS

     14    17.   

TERM

     15    18.   

INDEMNIFICATION

     16    19.   

INSURANCE

     18    20.   

TAXES

     19    21.   

FORCE MAJEURE

     20    22.   

GOVERNING LAW AND DISPUTE RESOLUTION

     21    23.   

COVENANT TO COMPLY WITH ALL LAWS

     22    24.   

PUBLICITY

     22    25.   

CONFIDENTIALITY

     23    26.   

ASSIGNMENT

     23    27.   

SEVERABILITY

     24    28.   

FURTHER ASSURANCES

     24    29.   

MISCELLANEOUS

     24    30.   

NOTICES

     26    31.   

IMPLEMENTATION

     26   

 

Page 2 of 35



--------------------------------------------------------------------------------

ANNEX

 

  A DEFINITIONS

 

  B INITIAL CODESHARE ROUTES

 

  C TECHNICAL IMPLEMENTATION AND SYSTEM LINKS

 

Page 3 of 35



--------------------------------------------------------------------------------

CODESHARE AGREEMENT

This CODESHARE AGREEMENT (this “Agreement”), dated as of September 1, 2011, is
between United Air Lines, Inc. (“United”), a corporation organized under the
laws of the State of Delaware, United States of America, having its principal
place of business at 77 W Wacker Dr, Chicago, IL 60601 (“UA”), and Great Lakes
Aviation, Ltd. (“Great Lakes”), a company organized under the laws of Iowa,
having its principal office at 1022 Airport Parkway, Cheyenne, Wyoming 82001
(“ZK”).

In consideration of the mutual covenants and promises in this Agreement, United
and Great Lakes hereby agree as follows:

 

1. DEFINITIONS

 

  1.1 Terms with their initial letters capitalized shall have the meanings
ascribed to them in Annex A of this Agreement or where they are elsewhere
defined herein (including the Annexes hereto). Such ascribed meanings shall be
equally applicable to both the singular and plural forms of such terms. United
and Great Lakes may each be referred to as a “Party” and may collectively be
referred to as the “Parties”.

 

  1.2 The Parties agree that accepted industry procedures and agreements
relating to the interlining of passengers and baggage, including those set forth
in IATA Resolution 780 Interline Traffic Agreement – Passenger for all
international carriage shall apply to the provision of air transport and the
related transactions contemplated by this Agreement, except to the extent that
they are inconsistent or conflict with the terms of this Agreement.

 

2. CODESHARE SERVICE

 

  2.1 The Parties have designated certain flights on which United has placed its
Code (each, a “Codeshared Flight”), which may include flights operated by their
Affiliates, serving the city-pairs (each city-pair, a “Codeshared Route”)
identified in writing by the Parties from time to time without formally amending
this Agreement and benefit to be part of the Agreement. The initial list of
Codeshared Routes on which the Parties and their Affiliates may codeshare is
attached hereto as Annex B. Great Lakes shall provide to the Codeshared
Passengers, at a minimum, the same standard of customer service as it provides
to its own passengers traveling in the same class of service which standard
shall, in any event, be reasonably in accordance with the standards of customer
service reasonably established by United for the comparable class of service on
its flights. Minimum customer service standards, general passenger service
procedures, and policies for the Codeshared Flights, including baggage services,
will be as agreed by the Parties.

 

  2.2 The Parties shall use commercially reasonable efforts to coordinate their
service schedules to maximize the convenience, and minimize the waiting time of
passengers making connections between the Codeshared Flights and other flights
operated by the Parties; provided, however, that neither Party is obligated to
operate specific flights or service schedules and each Party retains the right
to determine the service schedules of its own flights.

 

Page 4 of 35



--------------------------------------------------------------------------------

  2.3 The Parties may add Codeshared Flights, as may be mutually agreed, without
formally amending this Agreement. Either Party may, in its sole discretion,
discontinue Codeshared Flights without formally amending this agreement. Such
changes shall be evidenced by United’s publishing such changes in the Airline
Guides, CRSs or Reservations Systems. Great Lakes reserves the right to
discontinue any specific route, flight number, equipment or schedule, and United
reserves the right to remove its Code from any Codeshared Flight at any time. In
the event of such discontinuation or removal, the Party so discontinuing or
removing, as applicable, shall notify the other Party as soon as reasonably
possible and such other Party shall cooperate in publishing the resulting
changes to affected Codeshared Flights in the Airline Guides, CRSs, Reservations
Systems, and other sources of airline schedule information.

 

  2.4 Unless otherwise agreed by the Parties, in the event of any flight
cancellation or other schedule irregularity, involuntary rerouting or denied
boarding by Great Lakes with respect to a Codeshared Flight, Great Lakes shall:

 

  (a) ensure that all passengers shall be handled in accordance with the same
policies and procedures to avoid any discrimination against a Codeshared
Passenger;

 

  (b) at its own cost and expense (except to the extent such irregularity,
involuntary rerouting or denied boarding is caused by United), accommodate
and/or pay denied boarding compensation or otherwise compensate Codeshared
Passengers, in the same manner as its own passengers; and

 

  (c) notify United as agreed upon.

 

  2.5 With respect to Codeshare Passengers for matters between the passenger and
United, the Conditions of Carriage of United shall be deemed to govern the
transportation of Codeshare Passengers on Codeshare Flights. As between the
Carriers, the Conditions of Carriage of Great Lakes shall govern the
transportation of Codeshare Passengers on Codeshare Flights. The Carriers will
use commercially reasonable efforts to identify any material discrepancies
between their respective Conditions of Carriage and use commercially reasonable
efforts to develop procedures to minimize potential service inconvenience or
disruption to Codeshare Passengers due to such discrepancies. For the avoidance
of doubt, Each Carrier’s operations will be conducted in accordance with its own
Conditions of Carriage and neither Carrier shall be obligated to change its
Conditions of Carriage pursuant to this Agreement. Notwithstanding anything in
this Section 2.6, the liability of the Parties to each other with respect to
passenger claims shall be governed by Sections 18 and 19.

 

  2.6

Great Lakes shall ensure that each Codeshared Flight operated by it shall be
operated under its operating certificate. In the event that Great Lakes intends
to substitute for a Codeshared Flight an aircraft that will be operated under
the operating certificate of a third-party Great Lakes must provide United with
prior written notice of its intention. Such notice shall be provided to United
as soon as practicable after Great Lakes makes its decision regarding the
aircraft substitution. United shall have the right, should it elect to do so, to
(i) accommodate its passengers on the substitute aircraft, or (ii) remove its
Code from the Codeshared Flight, and reaccommodate its Codeshared Passengers
ticketed for travel on such Codeshared Flight to another flight. Great Lakes
shall reimburse United for all costs of such reaccommodation, including (i) any
additional costs incurred to reaccommodate the Codeshared Passenger on a
third-party carrier acceptable to United,

 

Page 5 of 35



--------------------------------------------------------------------------------

  on the same route or with a routing that duplicates as closely as practicable,
the Codeshared Passenger’s original routing, in the same class of service if
available, or if not, in a higher class of service, and (ii) any reasonable
hotel, meal, and other incidental costs associated with the reaccommodation.

 

  2.7 The Parties agree to comply with the Technical Implementation and System
Links requirements set forth in Annex C hereto.

 

  2.8 **

 

3. IMPLEMENTATION EXPENSES

 

  3.1 Each Party shall bear its own costs and expenses of performance under this
Agreement, including, without limitation, costs and expenses associated with the
following, unless otherwise agreed in writing between the Parties:

 

  (a) any systems to support the automation of procedures and settlement
relating to the Codeshared Flights (e.g., PNR exchange, yield management,
revenue accounting, etc.), including routine maintenance thereof; and

 

  (b) roadside, exterior, check-in, concourse, gate and baggage service signage
placed at airports and city ticket offices in locations served by the Codeshare
Flights in order to facilitate travel on the Codeshare Flights.

 

  3.2 Each Party shall retain all right, title and interest in systems,
software, signage, equipment and facilities funded by it. Ownership of jointly
funded items shall be determined by the Parties in advance of each specific
project.

 

4. INVENTORY CONTROL AND PROCEDURES

 

  4.1 Subject to the rights of each Party to manage its seat inventory,
including the seat inventory on the operational flights of any other airline(s)
that the Party has access to under a capacity purchase agreement, the Parties
agree to use commercially reasonable efforts to pursue the best solution to
maximize revenue, maintain the integrity of Great Lakes’ inventory system and
not compromise United’s ability to sell its product. Accordingly, the Parties
agree to implement the following initiatives:

 

  a. establish Seamless Availability and Direct Sell links between their
respective ARSs,

 

  b. use commercially reasonable efforts to pursue the development required for
United to Cascade third party CRS Direct Access Availability, Seamless
Availability and Direct Sell requests to Great Lakes, which will include Sold As
Information and Point Of Sale data as is available to United in a manner to be
mutually agreed by the Parties,

 

  c. establish the ability to make advance seat assignments on each other’s
flights. Each of the Parties further agrees to expend such amounts as may be
reasonably required on mutually agreed systems development. To the extent the
Parties disagree about which Party’s system should be modified to make it more
compatible with the other Party’s system, the Parties agree to continue to work
together to use commercially reasonable efforts to modify their systems.

 

Page 6 of 35



--------------------------------------------------------------------------------

Detailed procedures for implementing and maintaining seat inventory access will
be as agreed by the Parties.

 

  4.2 Great Lakes will, subject to the remaining provisions of this paragraph
and Section 4.1, determine, independently and at its sole discretion, the number
of seats on its flights (including flights it operates as Codeshare Flights)
that will be made available by it in a particular reservation booking designator
provided that Great Lakes does not discriminate against United vis a vis other
air carriers with respect to inventory access. With respect to inventory
management on the Codeshare Flights, the Parties acknowledge and agree that
Great Lakes will manage its seat inventories in a manner that provides an
incentive for United to sell the inventory of Great Lakes and for Great Lakes to
accept the inventory requests of United without subjecting Great Lakes to
disproportionate risk of revenue dilution and while preserving for Great Lakes
the integrity of its inventory management system in order for Great Lakes to
maximize its profitability.

 

  4.3 This Section 4.3 shall govern the published fares and fare rules,
including carrier imposed surcharges and commissions applicable thereto, of
United offered on Codeshared Flights as follows:

 

  (a) For routes served by only Great Lakes, or its Affiliates, **

 

  (b) For routes served by both Parties or their Affiliates, on both a non-stop
or both a connecting basis, United will file either those fares and fare rules
filed for its own flights on such route or those fares and reasonably comparable
(as determined by Great Lakes) fare rules as those filed by Great Lakes on such
route, at its sole discretion.

 

  (c) For routes where Great Lakes, or its Affiliates, offers non-stop service
and United, or its Affiliates, offers connecting service, United on the non-stop
service for such route will file the fares and reasonably comparable (as
determined by Great Lakes) fare rules as those filed by Great Lakes on the
non-stop service for such route.

 

  (d) United will cause its agents and distributors to sell Codeshared Flights
operated by Great Lakes in a manner that is consistent with the requirements of
Section 4.3(a), (b) and (c).

 

  (e) United will not be in breach of the rules set forth in Section 4.3(a),
(b), (c) or (d) if it is in compliance with such rules within forty-eight
(48) hours after the applicable fare or fare rule is published by Great Lakes.

 

  (f) In the event of United’s breach of Section 4.3(a), (b), (c) or (d), Great
Lakes shall have the right, in its sole discretion, after one day’s prior
written notice to United, to restrict or close the inventory access of United or
temporarily remove the Code of United from the flight(s) in question.

 

  (g)

Nothing in this Agreement shall prevent Great Lakes from unilaterally
establishing its own fares and fare rules for flights operated by it or United
from

 

Page 7 of 35



--------------------------------------------------------------------------------

  (i) initiating and operating its own service in any origin and destination
city pair at any time; or (ii) offering any fare(s), discount(s) or rebate(s) of
any kind for interline itineraries valid on airlines, other than United or GREAT
LAKES, on any origin and destination city pair.

 

  (h) In implementing the rules established by this Section 4.3, there will be
no discussion between the Parties concerning fares and fare rules. United will
determine fares and fare rules of Great Lakes by observing published tariffs.
Any communication concerning this Section will be undertaken by the Parties’
attorneys.

For purposes of this Section, route means the exact airport to airport origin
and destination.

United shall establish fares and rates, subject to the provisions of the
applicable air transport agreements of the United States, on the one hand, and
the governments of any country to which the Parties shall provide service
pursuant to this Agreement, on the other hand.

 

5. MARKETING AND PRODUCT DISPLAY

 

  5.1 The Codeshared Flights will be marketed and promoted by United under its
Code. Each Party shall ensure that its respective advertising and promotions
comply with all applicable governmental laws, rules and regulations of any
applicable Competent Authority. United shall comply with 14 C.F.R. Parts 257 and
258, and any other applicable rules regarding the disclosure and holding out of
Codeshared Flights provided for herein in the jurisdiction where such rules
apply. United shall disclose to the extent required by Applicable Law through
industry-approved schedule and selling mechanisms, to consumers, travel agents
and others selling the Codeshared Flights, as well as through any advertising,
point-of-sale disclosures, and any other appropriate means, that each Codeshared
Flight is a flight of and operated by Great Lakes. Such information shall be
given before a reservation is made and in any event at the earliest reasonable
opportunity and before the passenger arrives at the airport, in accordance with
Applicable Law. In addition, each Party shall use commercially reasonable
efforts to implement procedures to disclose Great Lakes and the appropriate
departure and arrival terminal at the earliest possible opportunity and in
particular at the point of sale.

 

  5.2 United may identify the Codeshared Flights, in accordance with Applicable
Law, in Airline Guides, CRSs, Reservations Systems and other sources of airline
schedule information using United’s Code. Any costs incurred for the publication
of Marketing Flights or connections to and from such flights in Airline Guides,
CRSs, Reservation Systems and other sources of airline schedule information
shall be borne by United. Each Party shall include the Codeshared Flights in its
Reservations Systems.

 

  5.3 Unless otherwise specified in Annex B, United shall file its standard
schedule data for the Codeshared Flights in such Codeshared Route using the
traffic restriction code “Y” or “O” (or any successor code), as defined in the
IATA Standard Schedules Information Manual, Appendix G, in order to suppress the
display of United’s Codeshared Flights on Codeshared Routes (i.e., United’s
Codeshared Flights on such route will be limited to passengers connecting online
to another flight operated by United or its Affiliate) or as mutually agreed by
the Parties.

 

Page 8 of 35



--------------------------------------------------------------------------------

  5.4 Unless otherwise agreed, all information and advertising materials
produced with the aim of promoting the Codeshared Flights shall clearly identify
both Parties. All joint advertising and promotion of the Codeshared Flights
shall be subject to prior agreement between the Parties and the costs of such
joint advertising and promotion shall be shared based on prior agreement.

 

  5.5 Each Party may use its own flight number in referencing the Codeshared
Flights except that only Great Lakes’ flight number shall be used in actual
flight operations (e.g., air traffic control).

 

6. TRAFFIC DOCUMENT ISSUANCE AND FINANCIAL SETTLEMENT

 

  6.1 Passenger traffic documents for use on the Codeshared Flights may be
issued by either Party, or by third parties with whom the Parties from time to
time have interline traffic agreements.

 

  6.2 All United Flight Coupons honored on Codeshared Flights shall be uplifted
by Great Lakes, which is responsible for processing and billing of such
documents as follows:

 

  (a) Great Lakes shall bill uplifted coupons to the Ticketing Carrier using the
normal interline settlement process of the ACH Clearing House. Subject to
Section 6.2(b) and 6.2(c), United Flight Coupons shall be treated for proration
and billing purposes as if they showed Great Lakes’s designator Code in the
carrier Code box of United Flight Coupons. Such United Flight Coupons will be
prorated and billed according to the Special Prorate Agreement between Great
Lakes and the Ticketing Carrier, or, in the absence of an applicable Special
Prorate Agreement, in accordance with the ACH Manual of Procedures, as
applicable.

 

  (b) If Great Lakes does not have an interline traffic agreement with a
Ticketing Carrier that issued a United Ticket, and is unable to obtain
satisfactory settlement, Great Lakes may bill such coupon to United as an
exceptional item (i.e., via correspondence) and such coupons shall be valued for
billing and proration purposes in accordance with the applicable bilateral
agreement. Any bilateral agreement between United and Ticketing Carrier shall
not apply to the Codeshared Flights unless Great Lakes has given explicit
agreement to such application.

 

  (c) If Great Lakes has an interline traffic agreement with a Ticketing Carrier
that issued a United Ticket but is unable to obtain satisfactory settlement,
United shall assist Great Lakes in settling such account but shall not be liable
for any losses incurred due to an unsatisfactory settlement.

 

  6.3 The Carriers agree that for tickets sold by United on Codeshare Flights,
Great Lakes shall be responsible for booking fees assessed by any CRS vendors,
including CRSs operated by third parties and CRSs providing hosting services to
any of the Carriers. The Carriers will request the CRS vendors to directly bill
Great Lakes for such booking fees if feasible. If such direct billing is not
feasible, the Carriers shall bill each other monthly and shall provide
documentation that is reasonably acceptable to the other Carrier of such fees
from each CRS vendor.

 

Page 9 of 35



--------------------------------------------------------------------------------

  6.4 To support interline billing by Great Lakes to third-parties and
involuntary rerouting of United Tickets by Great Lakes, United hereby waives
endorsement requirements for Great Lakes with respect to all United Flight
Coupons and other coupons intended for flights sold under the Code of United.
Unless otherwise agreed in writing by the Parties, such waiver shall be
effective thirty (30) days before the implementation date of the first
Codeshared Flight, and shall remain in effect for ninety (90) days after the
Termination Date of this Agreement to facilitate the reaccommodation of any
Codeshared Passengers ticketed for travel after the Termination Date.

 

  6.5 Differences that may appear after the billing process has been completed
shall be rectified by written correspondence or a meeting between the Parties.

 

  6.6 United has filed with ATPCO a TCN Codeshare Agreement, in which United has
provided the range of its Marketing Flight numbers, as required. United will be
responsible, throughout the term of the Codeshare Agreement, for updating its
Marketing Flight numbers with ATPCO.

 

7. FACILITIES

The Parties acknowledge the importance of maintaining functional and accurate
signs identifying Great Lakes and United, as appropriate, to facilitate
passenger convenience and to avoid passenger confusion at airports served by the
Codeshare Flights. The Parties shall cooperate on the placement of such signs,
subject to the approval of the relevant airport authority or other lessors.

 

8. TRAINING

 

  8.1 Except as otherwise agreed, each Party shall provide or arrange, at its
own cost and expense, all initial and recurring training of its personnel to
facilitate the Codeshared Flights and operations at airports served by the
Codeshared Flights, including reservations and ticket offices, and other points
of contact between the Parties and the public. This training shall include
passenger service, reservations and sales activities, and in-flight service
involving the Codeshared Flights, all as mutually agreed.

 

  8.2 The Parties shall share any training materials (except trade secrets and
legal advice) developed to support the Codeshared Flights. All intellectual
property or similar rights to any materials exchanged shall remain with the
Party who originally developed such materials.

 

9. SECURITY

 

  9.1 The Parties shall cooperate in matters of security procedures,
requirements, and obligations at all airports served by the Codeshared Flights.

 

  9.2

Great Lakes reserves the right to apply the provisions of its own security
programs to the carriage of all passengers, baggage and cargo on board the
Codeshared Flights, but shall, at a minimum, comply with the standards set forth
by the relevant Competent Authorities, with the understanding that safety and
security are of the utmost importance to both

 

Page 10 of 35



--------------------------------------------------------------------------------

  carriers. Such provisions may include any then applicable procedures used for
the physical screening of passengers, baggage or cargo, interviewing of
passengers, and/or selective loading of baggage or cargo.

 

  9.3 The Carrier that originates the customer travel on Codeshare Flights
(provides all boarding passes and checks the customer luggage to their final
destination) shall assure that the customer is properly documented for entry
into the destination country and properly documented for any transit points
enroute. Any fines, penalties, deportation and detention expenses resulting from
violations of government entry or transit requirements, even for passengers that
willfully engage in illegal entry tactics, shall be the sole responsibility of
the Carrier that originates the customer travel.

 

10. SAFETY AND MAINTENANCE

 

  10.1 Great Lakes has operational control of the aircraft and final authority
and responsibility concerning the operation and safety of the aircraft and its
passengers, including Codeshared Passengers. Great Lakes shall employ the same
high standards of safety, security and loss prevention policies on the
Codeshared Flights as on its own flights. The Parties agree that in case of a
major accident or emergency involving a Codeshare Flight, Great Lakes shall
immediately contact United, furnishing every possible information upon United’s
request. Further emergency support shall be in accordance with procedures agreed
between the Parties.

 

At ZK:    Systems Operations Control SITA:    N/A Phone:    ** Fax:    ** Email:
   ** At CO:    Systems Operations Coordination Center (SOCC): SITA:    IICOOCO
Phone:    ** Fax:    ** Email:    ** At UA:    Operations Control Center (OCC):
SITA:    OPBOPUA Phone:    ** Fax:    ** Email:    **

 

  10.2 Great Lakes shall have sole responsibility for the maintenance of its
leased and owned aircraft, and for other equipment used in connection with the
Codeshared Flights. Maintenance of such aircraft and equipment must, at a
minimum, comply with the standards imposed by the relevant aeronautical
authorities.

 

  10.3 Each Party represents and warrants that each has or will have
successfully undergone an IATA Operational Safety Audit (“IOSA”) at its own
expense satisfactory to the other Party, and further represents and warrants
that each shall maintain compliance with the requirements of such audit within
the time frame required by IATA.

 

Page 11 of 35



--------------------------------------------------------------------------------

  10.4 Each Party represents and warrants that it meets the minimum safety
requirements mandated by any Competent Authority and shall maintain compliance
with such requirements. Any failure to maintain compliance shall immediately be
brought to the other Party’s attention along with corrective actions taken or a
corrective action plan.

 

  10.5 United shall have the right, at its own cost, to review and observe Great
Lakes’ operations of Great Lakes Flights, and/or to conduct a reasonable safety
and/or service review of the Great Lakes’ operations, manuals, and procedures
reasonably related to the Codeshared Flights (the “United Reviews”), at such
intervals as United shall reasonably request. United Reviews shall be
coordinated with Great Lakes so as to avoid disruptions to Great Lakes’
operations. Such reviews will be limited to areas that reasonably relate to the
Operating Carrier’s safety standards and service obligations under this
Agreement. NOTWITHSTANDING THE FOREGOING, UNITED DOES NOT UNDERTAKE ANY
RESPONSIBILITY OR ASSUME ANY LIABILITY FOR ANY ASPECT OF GREAT LAKES’
OPERATIONS, NOR SHALL GREAT LAKES BE ENTITLED TO ASSERT ANY RESPONSIBILITY OR
ASSUMPTION OF LIABILITY ON THE PART OF THE UNITED FOR THE GREAT LAKES’
OPERATIONS.

 

11. FREE AND REDUCED RATE TRANSPORTATION

 

  11.1 The Parties have negotiated an employee pass travel agreement.

 

  11.2 Unless otherwise provided by relevant agreements between Great Lakes and
other parties, including United, neither United, nor Great Lakes, nor any third
party, shall be entitled to ticket industry non-revenue or discounted (i.e.,
agency discount, industry discount, etc.) travel on the Marketing Flights, and
Great Lakes shall not honor any United Flight Coupons for such industry
non-revenue or discounted travel, except at the Great Lakes’ expense.

 

12. EXCLUSIVITY

 

  12.1 **

 

13. OTHER MARKETING PROGRAMS

 

  13.1 The Frequent Flyer Participating Carrier Agreements shall govern the
participation of each Party in the other Party’s frequent flyer program.

 

14. TRADEMARKS AND CORPORATE IDENTIFICATION

 

  14.1

Neither Party hereto shall use any of the other Party’s names, logos, logotype,
insignia, service marks, trademarks, trade names, copyrights, corporate goodwill
or other proprietary intellectual property, including without limitation the
names “United Air Lines, Inc.”, “United,” the “UA” , “UA*” and ZK designator
codes, the globe logo, “Economy Plus”, “United Express”, “Mileage Plus”, “Red
Carpet Club”, “United Club”, “Great Lakes Aviation, Ltd. “Great Lakes Airlines”,
and “Great Lakes “in any marketing, advertising or promotional collateral,
including without limitation credit card and telecom

 

Page 12 of 35



--------------------------------------------------------------------------------

  solicitations, except where each specific use has been approved in advance by
the other Party. When such approval is granted, each Party shall comply with any
and all conditions that the other Party may impose to protect the use of any of
that Party’s names, logos, logotype, insignia, service marks, trademarks, trade
names, copyrights, corporate goodwill or other proprietary intellectual
property.

 

  14.2 Except as expressly provided herein, no right, property, license,
permission or interest of any kind in the use of any name, logo, logotype,
insignia, service mark, trademark, trade name, copyright, corporate goodwill or
other proprietary intellectual property owned by a Party or its respective
Affiliates is intended to be given to or acquired by the other Party, its
agents, servants or other employees by the execution or performance of this
Agreement.

 

  14.3 Each of Great Lakes and United acknowledges for all purposes that any and
all logos, trademarks, service marks, and trade names of the other, whether
registered or not, are and shall at all times remain the exclusive property of
the other Party, and may not be used without the prior written consent of such
Party, except as set forth herein. Each of Great Lakes and United further
acknowledges that any goodwill or other rights that arise as a result of the use
by it of the other Party’s marks, as permitted under this Agreement, shall
accrue solely to the benefit of the Party owning such marks, whether registered
or not. Should any right, title or interest in the logos, trademarks, service
marks or trade names of a Party become vested in the other Party, the latter
Party shall hold such right, title and interest in trust for the benefit of the
former Party and shall, at the request of the former Party, promptly and
unconditionally assign such right, title and interest to the former Party
without royalties or compensation of any kind. Each of Great Lakes and United
hereby grants to the other, a non-exclusive, non-transferable, royalty-free
license for the term of this Agreement to use its service marks (“Great Lakes”
for Great Lakes and “United Airlines” for United, each a “Licensed Trademark”),
subject to the terms and conditions set forth in this Section 14. This license
is limited to the use of the Licensed Trademarks in connection with the
advertising and promotion of the Codeshared Flights contemplated by this
Agreement.

 

  14.4

Each Party agrees to use the Licensed Trademarks only in a manner approved in
advance and in writing by the Party owning such Licensed Trademarks. Each
Licensed Trademark shall be marked with an ® or SM or other symbol, as
appropriate, and reference a legend indicating that “Great Lakes and Great Lakes
Airlines are service marks of Great Lakes Aviation, Ltd.” or “United Air Lines
is a service mark of United Air Lines, Inc.”, as the case may be, or similar
words to that effect.

 

  14.5 Each Party agrees that all advertising and promotional materials bearing
the Licensed Trademarks of the other Party in relation to air transportation
services contemplated by this Agreement shall meet the quality and presentation
standards as set forth by the Party owning the relevant Licensed Trademark.

 

  14.6 Each Party has sole discretion to determine the acceptability of both the
quality and presentation of advertising and promotional materials using its
Licensed Trademarks.

 

  14.7 Each Party is responsible for providing to its own authorized agents and
airport locations the agreed promotional materials bearing the Licensed
Trademarks.

 

Page 13 of 35



--------------------------------------------------------------------------------

  14.8 Notwithstanding the limitations of this Section 14, each of the Party’s
may use the other Party’s Licensed Trademarks for purposes of complying with 14
C.F.R. Part 257 (U.S. DOT Airline Designator Code Sharing Policy) or any
comparable regulations imposed by the Competent Authorities, without prior
approval.

 

15. REPRESENTATIONS AND WARRANTIES

 

  15.1 Each of Great Lakes and United hereby represents and warrants to the best
of its knowledge and belief to the other as follows:

 

  (a) It is a duly incorporated and validly existing corporation, in good
standing under the laws of its jurisdiction of incorporation; is an air carrier
duly authorized to act as such by the government of its country of
incorporation; and has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement. The execution, delivery, and
performance of this Agreement by it have been duly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by it,
and, assuming due authorization, execution, and delivery by the other Party
hereto, this Agreement constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited or modified by the effect of bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally, and the
application of general principles of equity and public policy.

 

  (b) The execution, delivery or performance by it of this Agreement, shall not:
(i) contravene, conflict with or cause a default under (A) any Applicable Law,
rule or regulation binding on it, or (B) any provision of its charter,
certificate of incorporation, bylaws or other documents of corporate governance;
or (ii) contravene, or cause a breach or violation of, any agreement or
instrument to which it is a party or by which it is bound, except where such
conflict, contravention or breach would not have a material adverse effect on it
and its Affiliates, or on the operations of it or its Affiliates, taken as a
whole or on its ability to perform this Agreement.

 

  (c) The execution, delivery and performance by it of this Agreement do not
require the consent or approval of, or the giving of notice to, the registration
with, the recording or filing of any documents with, or the taking of any other
action in respect of, any Competent Authority, any trustee or holder of any of
its indebtedness or obligations, any stockholder or any other Person or entity
except where failure to obtain or take such action would not have a material
adverse effect on it or a material adverse effect on the transactions
contemplated in this Agreement.

 

  15.2 Each of the foregoing representations and warranties shall survive the
execution and delivery of this Agreement.

 

16. GOVERNMENTAL APPROVALS

 

  16.1 Each Party shall immediately provide the other Party with copies of any
correspondence or notices it receives from any Competent Authority with respect
to the Codeshared Routes, Codeshared Flights or this Agreement, including with
respect to the airworthiness of the aircraft used for the Codeshared Flights or
noncompliance by Great Lakes with operational, training or safety rules and
procedures.

 

Page 14 of 35



--------------------------------------------------------------------------------

17. TERM

 

  17.1 The term of this Agreement shall commence on the date first written above
and shall remain in effect until terminated by either Party upon ** days’ prior
written notice.

 

  17.2 In addition to any other termination rights provided herein, this
Agreement may be terminated as follows:

 

  (a) by the non-breaching Party upon the breach of a material term, covenant,
representation or warranty of this Agreement (other than a breach of a payment
obligation under Section 6 of this Agreement or the failure to otherwise pay any
sums due pursuant to this Agreement), including a failure to comply with any
material obligations and procedures as mutually agreed during the implementation
of codesharing, provided that the non-breaching Party provides the breaching
Party prior written notice describing the alleged breach with as much
particularity as reasonably practicable. Termination under this Section 17.2(a)
shall not be effective if the breaching Party corrects such breach within **
days following receipt of such notice. If such breach cannot be corrected within
** days following receipt of such notice, and the breaching Party so advises the
non-breaching Party, the non-breaching Party, in its sole discretion, may give
the breaching Party an additional period of time not to exceed ** days to
correct the breach, provided that the breaching Party has taken action
reasonably contemplated to correct such breach following receipt of the notice;
or

 

  (b) by the non-breaching Party upon the breach of a payment obligation under
Section 6 of this Agreement or the failure to otherwise pay any sums due to the
non-breaching Party pursuant to this Agreement by the breaching Party, after the
non-breaching Party provides the breaching Party at least ** days’ prior written
notice describing, with as much particularity as practical, the alleged breach,
and the breaching Party does not, within ** days following receipt of such
notice, correct such breach.

 

  17.3 Throughout the term of this Agreement, either Party has the right to
suspend, or partially suspend, performance of this Agreement immediately by
giving written notice to the other Party in the event that it has reason to
suspect or believe or in the event that:

 

  (a) the other Party has suffered a significant emergency or serious incident
or accident or received a serious threat that relates to any of that Party’s
flights or to a Codeshared Flight or Codeshared Route; or

 

  (b) the other Party has received from any relevant Competent Authority notice
that it has failed to comply with applicable safety or security requirements; or

 

Page 15 of 35



--------------------------------------------------------------------------------

  (c) the United States Department of Transportation (“DOT”), the United States
Department of Homeland Security (“DHS”) or the United States Department of
Defense (“DOD”), has ordered in writing or orally that United’s Code be removed
from Codeshare Flights or Codeshared Routes operated by Great Lakes for any
reason whatsoever; provided, however, that if such order only affects one or a
limited number of Codeshare Flights or Codeshared Routes, the entire Agreement
may only be suspended or terminated by either Party after consultations in good
faith with the other Party, such consultations not to exceed a period of ** days
from the date either Party gives notice to the other Party; or

 

  (d) the other Party is not in compliance with Sections 10.3 or 10.4 of this
Agreement.

 

  17.4 Throughout the Term, United has the right to suspend, or partially
suspend, performance of or terminate this Agreement immediately by giving
written notice to Great Lakes in the event that Great Lakes at any time
discontinues or suspends ** or more of the Codeshared Flights operated by it
other than due to Force Majeure as defined in Section 21. For clarification
purposes, the termination right stated in Section 17.7 shall remain applicable.

 

  17.5 If a Party suspends this Agreement pursuant to this Section, as soon as
the reason for the suspension no longer exists it shall notify the other Party
and this Agreement will recommence within ** days after the date of notice under
the same terms and conditions, or under amended terms and conditions in
accordance with Section 30. A Party that suspends this Agreement pursuant to
this Section may at any time during the suspension terminate this Agreement by
giving notice in writing to the other Party. If this Agreement is suspended or
terminated pursuant to Section 17.3 or 17.4, Sections 17.7 and 17.8 shall apply.

 

  17.6 If a Force Majeure Event is in effect for a period longer than ** days,
either Party may terminate this Agreement by providing the other Party ** days’
prior written notice.

 

  17.7 Subject to Section 17.8, in the event of termination of this Agreement
United shall, in its sole discretion, take all reasonable actions to confirm and
preserve reservations on Great Lakes for passengers scheduled to be traveling on
United Tickets and, as applicable, endorse or otherwise modify or reissue such
tickets to permit use on Great Lakes. Great Lakes shall accept passengers
traveling on such tickets as if such reservations had been booked through Great
Lakes using ordinary interline procedures but giving effect to the revenue
settlement methodology provided for in Section 6 of this Agreement.

 

  17.8 In the event that this Agreement is terminated by Great Lakes pursuant to
Section 17.2, Great Lakes, in its sole discretion, may decline any or all
passengers scheduled to be traveling on United Tickets. United shall be solely
responsible for transferring the reservations of such passengers to other
carriers or making other alternative arrangements.

 

18. INDEMNIFICATION

 

  18.1

(i) Great Lakes hereby assumes liability for, and shall indemnify, defend,
protect, save and hold harmless United, its officers, agents, and employees from
and against any and all liabilities, claims, judgments, damages, and losses,
including

 

Page 16 of 35



--------------------------------------------------------------------------------

  all costs, fees, and expenses incidental thereto, of every type and nature
whatsoever, including without limitation those involving (i) death of or injury
to any person including, but not limited to, Great Lakes’ officers, employees
and agents, (ii) loss of, damage to, or destruction of any property whatsoever,
including any loss of use thereof, and (iii) trademark, service mark or trade
name infringement, provided that such liabilities, claims, judgments, damages or
losses are caused by or arise out of (or are alleged to be caused by or arise
out of) any alleged acts or omissions of Great Lakes or its officers, employees,
or agents which are in any way related to its obligations to be performed under
this Agreement. United shall give Great Lakes prompt notice of any claim made or
suit instituted against United which, if successful, would result in
indemnification of United hereunder, and United shall have the right to
compromise or participate in the defense of same to the extent of its own
interest.

(ii) United hereby assumes liability for, and shall indemnify, defend, protect,
save and hold harmless Great Lakes, its officers, agents, and employees from and
against any and all liabilities, claims, judgments, damages, and losses,
including all costs, fees, and expenses incidental thereto, of every type and
nature whatsoever, including without limitation those involving (i) death of or
injury to any person including, but not limited to, United’s officers, employees
and agents, (ii) loss of, damage to, or destruction of any property whatsoever,
including any loss of use thereof, and (iii) trademark, service mark or trade
name infringement, provided that such liabilities, claims, judgments, damages or
losses are caused by or arise out of (or are alleged to be caused by or arise
out of) any alleged acts or omissions of United or its officers, employees, or
agents which are in any way related to its obligations to be performed under
this Agreement. Great Lakes shall give United prompt notice of any claim made or
suit instituted against Great Lakes which, if successful, would result in
indemnification hereunder, and Great Lakes shall have the right to compromise or
participate in the defense of same to the extent of its own interest.

 

  18.2

A Party (the “Indemnified Party”) that believes it is entitled to
indemnification from the other Party (the “Indemnifying Party”) pursuant to the
terms of this Agreement with respect to a third-party claim shall provide the
Indemnifying Party with written notice (an “Indemnification Notice”) of such
claim (provided, however, that the failure to give such notice shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent that
such failure is materially prejudicial to the Indemnifying Party), and the
Indemnifying Party shall be entitled, at its own cost and expense and by its own
legal advisors, to control the defense of or to settle any such third-party
claim. The Indemnifying Party shall have the right to elect to settle any such
claim for monetary Damages only, subject to the consent of the Indemnified
Party; provided, however, if the Indemnified Party fails to give such consent to
a settlement that has been agreed upon by the Indemnifying Party and the
claimant in question within ** days of being requested to do so, the Indemnified
Party shall assume the defense of such claim or demand and regardless of the
outcome of such matter, the Indemnifying Party’s liability hereunder shall be
limited to the amount of any such proposed settlement. If the Indemnifying Party
fails to take any action against the third-party claim that is the subject of an
Indemnification Notice within ** days of receiving such Indemnification Notice,
or

 

Page 17 of 35



--------------------------------------------------------------------------------

  otherwise contests its obligation to indemnify the Indemnified Party in
connection therewith, the Indemnified Party may, upon providing prior written
notice to, but without the further consent of, the Indemnifying Party settle or
defend against such third-party claim for the account, and at the expense, of
the Indemnifying Party. Except as set forth in this Section 18.3, the
Indemnified Party shall not enter into any settlement or other compromise or
consent to a judgment with respect to a third-party claim to which the
Indemnifying Party has an indemnity obligation without the prior written consent
of the Indemnifying Party.

 

  18.3 Each Indemnified Party shall have the right, but not the duty, to
participate in the defense of any claim with attorneys of its own choosing and
at its own cost, without relieving the Indemnifying Party of any obligations
hereunder. In addition, even if the Indemnifying Party assumes the defense of a
claim, the Indemnified Party shall have the right to assume control of the
defense of any claim from the Indemnifying Party at any time, and to elect to
settle or defend against such claim; provided, however, the Indemnifying Party
shall have no indemnification obligations with respect to such claim except for
the costs and expenses of the Indemnified Party (other than attorneys’ fees
incurred in participating in the defense of such claim) incurred prior to the
assumption of the defense of the claim by the Indemnified Party.

 

  18.4 Each Party further agrees to indemnify, defend and hold harmless the
other Party from and against any and all Taxes (as defined in Annex A), or
assessments, as the case may be, levied upon or advanced by the Indemnified
Party, but that ultimately the Indemnifying Party would be responsible for
paying, which resulted from any transaction or activity contemplated by this
Agreement.

 

  18.5 The rights and obligations of the Parties under this Section 18 shall
survive the Termination Date or expiration of this Agreement.

 

19. INSURANCE

 

  19.1 Great Lakes shall procure and maintain in full force and effect during
the term of this Agreement with insurance carriers of known financial
responsibility, insurance of the type and in the amounts listed below:

 

  (a)

Airline Aviation Third Party Legal Liability in respect of all operations,
including but not limited to aircraft (owned and non-owned) liability (including
risks of hijacking, war and other perils), passenger and crew baggage and
personal effects, funeral and repatriation expenses, all reasonable expenses
arising out of the Family Assistance Act (United States) and/or similar
regulations applying elsewhere in the world, cargo, mail, hangarkeepers,
comprehensive general liability, or its equivalent including premises, personal
injury, and products and completed operations. This insurance must be primary
without right of contribution from any insurance carried by United to the extent
of the indemnity specified in Section 18.1, and shall (i) name United and United
Indemnified Parties as additional insureds to the extent of the protections
afforded United under the indemnity specified in Section 18.1, (ii) contain a
severability of interest clause and a breach of warranty clause in favor of

 

Page 18 of 35



--------------------------------------------------------------------------------

  United and United Indemnified Party, (iii) specifically insure Great Lakes’
indemnification obligations under this Agreement to the full extent of the
coverage provided by Great Lakes’ policy or policies, subject to policy terms,
conditions, limitations and exclusions, and (iv) contain a provision stating
that Great Lakes’ policy or policies are amended to comply as soon as
practicable with the laws and regulations of any local, federal, or other
governmental authority having jurisdiction over aircraft operated by Great
Lakes.

 

  (b) Great Lakes shall maintain a combined single limit of liability of not
less than USD ** per any one occurrence, including bodily injury, death,
personal injury, property damage, passenger (including Codeshared Passengers and
other revenue and non-revenue passengers) legal liability and war and other
perils combined, over all coverages and in the aggregate as applicable, but
(i) personal injury limited to USD ** per offense and in the annual aggregate
except with respect to passengers (including Codeshared Passengers and other
revenue and non-revenue passengers), and (ii) war and other perils may be
subject to an annual aggregate limit;

 

  (c) Hull all risk insurance, including war risk, hijacking and other perils,
and such policy shall include a waiver of subrogation in favor of United to the
extent of the indemnity specified in Section 18.1 (except for the war risk hull
insurance as provided by the U.S. Government pursuant to Chapter 443, Premium
War Risks Insurance).

 

  (d) Worker’s compensation and employer’s liability insurance, or such other
similar or equivalent insurance carried outside of the United States, in
accordance with statutory limits.

 

  19.2 Great Lakes shall provide United with certificates of insurance
evidencing such coverage no less than ** days prior to the commencement of the
first Codeshared Flight, and thereafter within ** Days of the date of any
renewal of such coverage. The certificates must indicate that the above coverage
shall not be canceled or materially altered without ** days’ advance written
notice to the other Party and that the other Party shall be notified of any
expiration or renewal of such coverage. The notice period in respect of war and
other perils coverage shall be ** days or such lesser period as is or may be
available in accordance with policy conditions.

 

20. TAXES

 

  20.1 Each Party shall be responsible for any net or gross income or franchise
taxes (or taxes of a similar nature) on the revenues or income or any measure
thereof which is attributable to it in connection with the sale of air
transportation pursuant to this Agreement.

 

Page 19 of 35



--------------------------------------------------------------------------------

  20.2 The Party that acts as the Ticketing Carrier in respect of any particular
transaction shall collect, except as otherwise prohibited by law, all Ticket
Taxes relating to tickets sold or travel documents issued by it with respect to
air transport pursuant to this Agreement. The Parties hereby agree as follows:

 

  (a) The Ticketing Carrier shall collect, report and remit to the taxation
authorities any non-interlineable Ticket Taxes levied in connection with sales
of the Codeshared Flights.

 

  (b) The Ticketing Carrier shall collect any interlineable Ticket Taxes levied
in connection with the sales of the Codeshared Flights. If the Ticketing Carrier
is United or a third-party, Great Lakes shall report and issue a debit invoice
to the Ticketing Carrier through the ACH Clearing House for any interlineable
Ticket Taxes levied in connection with the sales of the Codeshared Flights.
Great Lakes shall remit to taxation authorities all such interlineable Ticket
Taxes.

 

  (c) Great Lakes may bill the Ticketing Carrier for any Ticket Taxes due or
payable on or measured by passenger enplanement and payable or remittable by
Great Lakes or United that should have been collected at the time of ticket sale
or travel document issue by the Ticketing Carrier.

 

  (d) If the Ticketing Carrier is a third-party, United shall use commercially
reasonable efforts to cause such third-party to implement the foregoing
provisions.

 

  20.3 If either Party receives notice from any taxation authority with respect
to any assessment or potential assessment or imposition of any Tax
(collectively, an “Assessment”) relating to this Agreement, that the other Party
may be responsible for paying, directly or indirectly, the Party so notified
shall inform the other Party in writing within ** days of receipt of such
notice. If the Party receiving such notice from a taxation authority is or will
be required to pay any Assessment for which the other Party is ultimately
responsible, it shall be entitled to be indemnified against such Assessment in
accordance with Section 18.5. The Indemnifying Party shall have the option to
defend or contest such Assessment in accordance with the procedures set forth in
Section 18.

 

21. FORCE MAJEURE

Except with respect to the performance of payment, confidentiality, and
indemnity obligations, which shall be unconditional under this Agreement, a
Carrier shall not be liable to the other Carrier for any loss, injury, damage or
delay whatsoever resulting, directly or indirectly, from one or more of the
following: Acts of God; seizure under legal process, governmental actions or
sanctions, quarantine restrictions; fire, fog, flood, or other weather-related
reason; subject to the satisfaction of each Carrier’s obligations set forth in
Section 16 hereof, failure or refusal on the part of any Competent Authority to
grant or issue approvals, consents, clearances, exemptions, permits or operating
authority, or recession or revocation thereof by any government or governmental
agency; damage to or destruction of aircraft or other flight equipment;
mechanical difficulties or breakdowns; grounding of a substantial number of a
Carrier’s aircraft by any Competent Authority or by voluntary action by a
Carrier for safety reasons (in lieu of governmental actions); unavailability of
fuel; riots or civil commotion; strikes, lockouts or labor disputes (whether
resulting from disputes between either Carrier and its employees or between
other parties); U.S. military or airlift emergency or substantially expanded
U.S. military airlift requirements as determined by the U.S. government;
activation of the U.S. Civil Reserve Air Fleet; war or hazards or dangers
incident to a state of war; acts of terrorism; or any other acts,

 

Page 20 of 35



--------------------------------------------------------------------------------

matters or things, whether or not of a similar nature, which are beyond the
control of the Carrier and which shall directly or indirectly, prevent, delay,
interrupt, or otherwise adversely affect the furnishing, operation or
performance of such Carrier’s obligation hereunder (“Force Majeure Events”);
provided, however, that the Carrier so affected shall take all commercially
reasonable steps to cure such nonperformance or delay and shall promptly
continue performance hereunder once the Force Majeure Event is removed. The
Carrier who is affected by a Force Majeure Event shall promptly notify the other
Carrier of the occurrence of such Force Majeure Event. In the event of a strike
by a Carrier’s employees, such Carrier will use its commercially reasonable
efforts to perform under this Agreement.

 

22. GOVERNING LAW AND DISPUTE RESOLUTION

 

  22.1 This Agreement shall in all respects be governed by and construed in
accordance with the laws of the State of Illinois (without regard to its
conflict of laws principles) including all matters of construction, validity and
performance.

 

  22.2 Except as otherwise agreed or expressly provided in this Section or
Section 25.3, any controversy, dispute, difference, disagreement or claim
between the Parties arising under or relating to this Agreement (a “Dispute”),
including any question concerning the validity, termination, interpretation,
performance, operation, enforcement or breach of this Agreement, must be
referred to arbitration as provided in Section 22.3 for final resolution. Each
of the Parties irrevocably submits to the exclusive jurisdiction of such
arbitration and expressly and irrevocably waives its rights to bring suit
against the other Party in any court of law except for the limited purposes of
enforcing an arbitral award obtained in respect of a Dispute, or for obtaining
any injunctive, temporary or preventative order or similar order available to it
under the laws of any jurisdiction for a breach or threatened breach by the
other Party of this Agreement which threatens irreparable damage. Each Party, to
the fullest extent it may effectively do so under substantive governing law
applicable to this Agreement, irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
arbitration.

 

  22.3 All disputes arising out of or in connection with this Agreement shall be
finally settled under the Rules of Arbitration of the International Air
Transport Association (“IATA”) in effect at the time of the submission of the
Dispute to IATA (the “Rules”), except as modified by mutual agreement of the
Parties. In the event of a conflict between the Rules and this Section 22, the
provisions of this Section 22 will prevail. The arbitration, including the
rendering of the award, will be conducted by a panel of arbitrators appointed in
accordance with such Rules. The arbitration panel shall consist of **
arbitrators who are knowledgeable about the legal, marketing, and other business
aspects of the airline industry, and fluent in the English language. The
arbitration may be conducted by only ** arbitrator if Great Lakes and United
agree in advance of the arbitration on a mutually acceptable individual. The
arbitration proceedings shall take place in Denver or other location as mutually
agreed,, and shall be conducted in the English language. The cost of such
arbitration shall be borne as allocated by the arbitrators or, if no such
allocation is made, by the Party that does not prevail in the proceeding.
Nothing herein set forth shall prevent the Parties from settling any dispute by
mutual agreement at any time.

 

Page 21 of 35



--------------------------------------------------------------------------------

  22.4 If there is a Dispute submitted to arbitration, any subsequent additional
Disputes referred for arbitration (including counterclaims between the Parties)
will be consolidated in the same arbitration proceeding.

 

  22.5 The arbitral proceeding will not exceed ** days commencing on the date
that the last arbitrator accepts his or her appointment. Evidence may not be
taken in the arbitral proceeding except in the presence of both Parties and all
witnesses, if any, may be questioned by both Parties.

 

  22.6 Each Party irrevocably submits to the nonexclusive jurisdiction of the
United States District Court for the Northern District of Illinois and of any
State Court sitting in Cook County Illinois, for purposes of enforcing any
arbitral award or for other legal proceedings arising out of this Agreement or
any transactions contemplated in this Agreement. Each Party, to the fullest
extent it may effectively do so under substantive governing law applicable to
this Agreement, also irrevocably waives and agrees not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court and any objection that it may have as to venue or
inconvenient forum in respect of claims or actions brought in such court.

 

23. COVENANT TO COMPLY WITH ALL LAWS

 

  23.1 In performing its obligations under this Agreement, each Party shall, at
its own cost and expense, fully comply with, and have all licenses under, all
applicable federal, state, provincial and local laws, rules and regulations of
the United States, including rules and regulations promulgated by the U.S.
National Transportation Safety Board, U.S. Department of Transportation, U.S.
Federal Aviation Administration, the U.S. Department of Defense, and the U.S.
Department of Homeland Security. Each Party further agrees to participate in
(i) the Advance Passenger Information System (“APIS”) program whereby Great
Lakes will supply the U.S. Bureau of Customs and Border Protection (“CBP”) with
the required passenger manifest data from its flight(s) inbound to and outbound
from the United States at the time of departure; and (ii) any program of the
U.S. Bureau of Citizenship and Immigration Services (“USCIS”) (if any) whereby
Great Lakes is allowed to transport passengers in transit without visas (“TWOV”)
via designated U.S. ports of entry to a third country.

 

  23.2 If either Party has notice that a provision of this Agreement is contrary
to any Applicable Laws, that Party shall immediately notify the other Party in
writing, such notice to include a description of the perceived violation of
regulation and supporting written materials that facilitate the other Party’s
investigation of such perceived violation.

 

  23.3 Each Carrier will comply with the data protection and privacy laws of all
Competent Authorities applicable to it in connection with the disclosure of
personal data concerning Codeshare Passengers.

 

24. PUBLICITY

Except as required by Applicable Law, neither Party may issue any written press
release concerning this Agreement without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed.

 

Page 22 of 35



--------------------------------------------------------------------------------

25. CONFIDENTIALITY

 

  25.1 Except as necessary to obtain any Government Approvals or as otherwise
provided below, each Party shall, and shall ensure that its directors, officers,
employees, Affiliates, and professional advisors (collectively, the
“Representatives”), at all times, maintain strict confidence and secrecy in
respect of all Confidential Information of the other Party (including its
Affiliates) received directly or indirectly as a result of this Agreement. If a
Party (the “Disclosing Party”) is requested to disclose any Confidential
Information of the other Party (the “Affected Party”) under the terms of a
subpoena or order issued by a court or governmental body or requirement of the
Securities and Exchange Commission or similar state or federal authority, it
shall (a) notify the Affected Party immediately of the existence, terms, and
circumstances surrounding such request, (b) consult with the Affected Party on
the advisability of taking legally available steps to resist or narrow such
request, and (c) if any disclosure of Confidential Information is required to
prevent the Disclosing Party from being held in contempt or subject to other
legal penalty, furnish only such portion of the Confidential Information as it
is legally compelled to disclose and use commercially reasonable efforts to
obtain an order or other reliable assurance that confidential treatment shall be
accorded to the disclosed Confidential Information. Each Party agrees to
transmit Confidential Information only to such of its Representatives as
required for the purpose of implementing and administering this Agreement, and
shall inform such Representatives of the confidential nature of the Confidential
Information and instruct such Representatives to treat such Confidential
Information in a manner consistent with this Section 25.1.

 

  25.2 Within ** days after the termination of this Agreement, each Party shall,
either deliver to the other Party or destroy all copies of the other Party’s
Confidential Information in its possession or the possession of any of its
Representatives (including, without limitation, any reports, memoranda or other
materials prepared by such Party or at its direction) and purge all copies
encoded or stored on magnetic or other electronic media or processors, unless
and only to the extent that the Confidential Information is necessary for the
continued administration and operation of such Party’s programs or is reasonably
necessary in connection with the resolution of any dispute between the Parties.

 

  25.3 Each Party acknowledges and agrees that in the event of any breach of
this Section 25, the Affected Party shall be irreparably and immediately harmed
and could not be made whole by monetary Damages. Accordingly, it is agreed that,
in addition to any other remedy at law or in equity, the Affected Party shall be
entitled to an injunction or injunctions (without the posting of any bond and
without proof of actual Damages) to prevent breaches or threatened breaches of
this Section 25 and/or to compel specific performance of this Section 25.

 

  25.4 The confidentiality obligations of the Parties under this Section 25
shall survive the Termination Date or expiration of this Agreement for a period
of ** years.

 

26. ASSIGNMENT

Neither Party may assign or otherwise convey any of its rights under this
Agreement, or delegate or subcontract any of its duties hereunder, without the
prior written consent of the other Party; provided however, that each of United
and Great Lakes may assign, subcontract or delegate any of its rights, duties or
obligations under this Agreement to any of its Affiliates provided that such
assignment and/or delegation shall not relieve United or Great Lakes of any of
its obligations under this Agreement.

 

Page 23 of 35



--------------------------------------------------------------------------------

27. SEVERABILITY

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable under the law of any jurisdiction, such provision shall be severed
from this Agreement in the jurisdiction in question and shall not affect the
legality, validity or enforceability of the remaining provisions of this
Agreement nor the legality, validity or the enforceability of such provision
under the law of any other jurisdiction; unless, in the reasonable opinion of
either Party, any such severance affects the commercial basis of this Agreement,
in which case the Party shall so inform the other Party and the Parties shall
negotiate in good faith to agree upon modification of this Agreement so as to
maintain the balance of the commercial interests of the Parties. If, however,
such negotiations are not successfully concluded within ** days from the date a
Party has informed the other that the commercial basis has been affected, either
Party may terminate this Agreement by giving at least ** days’ prior written
notice to the other Party.

 

28. FURTHER ASSURANCES

 

  28.1 Each Party shall perform such further acts and execute and deliver such
further instruments and documents at such Party’s cost and expense as may be
required by Applicable Laws, rules or regulations or as may be reasonably
requested by the other to carry out and effectuate the purposes of this
Agreement.

 

  28.2 If and to the extent the transactions or activities contemplated by this
Agreement require the cooperation or participation of an Affiliate of a Party
hereto, such Party shall cause such Affiliate to cooperate or participate in
such transaction or activity. Each Party shall cause such Affiliate to perform
such acts and execute and deliver such further instruments and documents as may
reasonably be required by the other Party to provide for such cooperation and
participation, including, without limitation, execution of an addendum providing
for such Affiliate to become a party to this Agreement.

 

29. MISCELLANEOUS

 

  29.1 This Agreement contains the entire agreement between the Parties relating
to its subject matter, and supersedes any prior understandings or agreements
between the Parties regarding the same subject matter. This Agreement may not be
amended or modified except in writing signed by a duly authorized Representative
of each Party.

 

  29.2 The relationship of the Parties hereunder shall be that of independent
contractors. Neither Party is intended to have, and neither of them shall
represent to any other Person that it has, any power, right or authority to bind
the other, or to assume, or create, any obligation or responsibility, express or
implied, on behalf of the other, except as expressly required by this Agreement
or as otherwise permitted in writing. Nothing in this Agreement shall be
construed to create between the Parties and/or the Parties’ Representatives any
partnership, joint venture, employment relationship, franchise or agency (except
that Great Lakes shall have supervisory control over all passengers during any
Codeshared Flight, including any employees, agent or contractors of United who
are on board any such Codeshared Flight).

 

Page 24 of 35



--------------------------------------------------------------------------------

  29.3 In the event that there occurs a substantial change in market conditions
in general or in the condition of either Party, which change is not
substantially the result of an act or omission of the Party requesting a change
or amendment to this Agreement, and which change has a material adverse effect
on either Party to this Agreement, then United or Great Lakes may propose a
review of or amendment to this Agreement to limit or expand any of the terms, to
extend the relationship to additional activities or city-pair destinations or
otherwise to modify in any way the transactions or relationships contemplated in
this Agreement. However, neither United nor Great Lakes will have any
obligation, for any reason, to effect such an amendment.

 

  29.4 All rights, remedies and obligations of the Parties hereto shall accrue
and apply solely to the Parties hereto and their permitted successors and
assigns; there is no intent to benefit any third-parties, including the
creditors of either Party.

 

  29.5 This Agreement may be executed and delivered by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which taken together shall constitute one and the same instrument.

 

  29.6 No failure to exercise and no delay in exercising, on the part of any
Party, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof of
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. The failure of
any Party to insist upon a strict performance of any of the terms or provisions
of this Agreement, or to exercise any option, right or remedy herein contained,
shall not be construed as a waiver or as a relinquishment for the future of such
term, provision, option, right or remedy, but the same shall continue and remain
in full force and effect. No waiver by any Party of any term or provision of
this Agreement shall be deemed to have been made unless expressed in writing and
signed by such Party.

 

  29.7 This Agreement is the product of negotiations between Great Lakes and
United, and shall be construed as if jointly prepared and drafted by them, and
no provision hereof shall be construed for or against any Party by reason of
ambiguity in language, rules of construction against the drafting Party, or
similar doctrine.

 

  29.8 NEITHER PARTY SHALL BE LIABLE FOR ANY EXEMPLARY, PUNITIVE, SPECIAL OR
CONSEQUENTIAL DAMAGES, INCLUDING LOST REVENUES, LOST PROFITS OR LOST PROSPECTIVE
ECONOMIC ADVANTAGE, ARISING FROM ANY PERFORMANCE OR FAILURE TO PERFORM UNDER
THIS AGREEMENT, EVEN IF SUCH PARTY KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY
THEREOF, AND EACH PARTY HEREBY RELEASES AND WAIVES ANY CLAIMS AGAINST THE OTHER
PARTY REGARDING SUCH DAMAGES. FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THE
FOREGOING SHALL NOT LIMIT A PARTY’S OBLIGATION TO INDEMNIFY THE OTHER IN
ACCORDANCE WITH SECTION 18 FOR DAMAGES ARISING OUT OF OR RELATING TO A CLAIM,
SUIT OR CAUSE OF ACTION BY A THIRD PARTY.

 

Page 25 of 35



--------------------------------------------------------------------------------

30. NOTICES

Unless otherwise expressly required in this Agreement, all notices, reports,
invoices and other communications required or permitted to be given to or made
upon a Party to this Agreement shall be in writing, shall be addressed as
provided below and shall be considered as properly given and received: (i) when
delivered, if delivered in person (and a signed acknowledgment of receipt is
obtained); (ii) ** Days after dispatch, if dispatched by a recognized express
delivery service that provides signed acknowledgments of receipt; (iii) ** Days
after deposit in the applicable postal service delivery system; or (iv) if
transmitted by facsimile, upon completion of transmission and upon confirmation
by the sender (by a telephone call to a Representative of the recipient or by
machine confirmation) that the transmission was received. For the purposes of
notice, the addresses of the Parties shall be as set forth below; provided,
however, that either Party shall have the right to change its address for notice
to any other location by giving at least ** Days prior written notice to the
other Party in the manner set forth above.

 

If to United Airlines, Inc.:    HDQIZ    77 W Wacker Dr    Chicago, IL 60611   
United States of America    Attn: SVP, Alliances, Regulatory & Policy   
Facsimile: ** with a copy to:    HDQLD    77 W Wacker Dr    Chicago, Illinois
60601    United States of America    Attention: Senior Vice President and
General Counsel If to Great Lakes Aviation, Ltd.:    1022 Airport Parkway   
Cheyenne, Wyoming 82001    United States of America    Attention: Douglas G.
Voss    Facsimile: ** with a copy to:    Briggs and Morgan, P.A.    2200 IDS
Center 80 South 8th Street    Minneapolis, MN 55402    Attention: Tim Thornton –
General Counsel    Facsimile: **

 

31. IMPLEMENTATION

 

  31.1 Implementation of this Agreement shall be subject to the following
conditions precedent:

 

  (a) continuance of a Special Prorate Agreement between United and Great Lakes;

 

  (b) the execution of a Frequent Flyer Agreement between United and Great Lakes
;

 

  (c) continuance of an Employee Pass Travel Agreement between United and Great
Lakes ;

 

Page 26 of 35



--------------------------------------------------------------------------------

  (d) successful completion by Great Lakes of the IATA Operational Safety Audit
(“IOSA”) registration;

 

  (e) successful implementation and testing of interline e-ticket capabilities
between United and Great Lakes, including with all major GDS’;

 

  (f) successful implementation and testing of codeshare (EDIFACT) and passenger
processing automation.

 

  31.2 If a party is unable to comply with any of the conditions set forth in
Section 31.1 after the Agreement is implemented because of technical or legal
reasons, such party will not be deemed to be in breach of any obligation in this
Agreement if it is using its commercially reasonable efforts to comply with such
condition and the non-compliance does not continue for a period longer than **
days.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

Page 27 of 35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement as of the date first written above.

 

GREAT LAKES AVIATION, LTD.   UNITED AIR LINES, INC.  

/s/ Douglas Voss

   

/s/ Hershel Kamen

  By:    Douglas Voss     By:    Hershel Kamen   Title:    Chairman of the Board
    Title:    SVP, Alliances, Regulatory & Policy   Date:  

August 25, 2011

    Date:  

August 25, 2011

 

[Signature page for Codeshare Agreement between

Great Lakes Aviation, Ltd. and United Air Lines, Inc.]

 

Page 28 of 35



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

“Affected Party” has the meaning assigned to such term in Section 25.1.

“Affiliate” means, with respect to any Person or entity, any other Person or
entity directly or indirectly controlling, controlled by, or under common
control with, such Person or entity. For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person or entity, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning assigned in the preamble to this Agreement.

“AIRIMP” shall mean the ATA / IATA Reservations Interline Message Procedures
manual produced and distributed by IATA for the purpose of developing a
communication standard between airline reservation systems and CRSs.

“AIRIMP Option 2” shall mean the standards by which United transmits information
regarding Codeshare segments it has sold to Great Lakes, including all message
and format elements as defined in the IATA AIRIMP Manual – section 8.13.2.

“Airline Guides” means the printed and electronic data versions of the “Official
Airline Guide” and the “ABC World Airlines Guide,” and their respective
successors.

“APIS” shall mean the advance passenger information system used to send required
data to the U.S. Customs Service and the U.S. Immigration and Naturalization
Service for passenger processing on international flights.

“Applicable Law” means all applicable laws of any jurisdiction including
securities laws, tax laws, tariff and trade laws, ordinances, judgments,
decrees, injunctions, writs, and orders or like actions of any Competent
Authority and the rules, regulations, orders or like actions of any Competent
Authority and the interpretations, licenses, and permits of any Competent
Authority.

“ARS” shall mean a Carrier’s internal reservation systems whereby schedules,
fares, flight availability, inventory, etc. reside.

“ATA” shall mean the Air Transport Association of America.

“ATPCO” means the Airline Tariff Publishing Company.

“BTM/Baggage Transfer Message” shall mean baggage transfer messages as defined
in the IATA Passenger Services Conference Resolution Manual.

“Business Day” means any day other than a Saturday, Sunday or other day in which
banking institutions in New York, New York USA, are required by law, regulation
or executive order to be closed.

 

1



--------------------------------------------------------------------------------

“Cascade/Cascading” shall mean the capability of United to relay on a real time
basis Codeshare Flight booking information between a third party reservation
source (e.g. CRS equipped travel agency) and Great Lakes.

“CBP” means the U.S. Bureau of Customs and Border Protection.

“Code” means the two (2) character identifier assigned to a carrier by IATA for
the purpose of exchanging interline carrier messages in accordance with AIRIMP
procedures.

“Codeshared Flight” means a flight on which United has placed its Code, as
defined in Section 2.1 and Annex B.

“Codeshared Routes” or “Routes” means the city-pair markets set out in Annex B.

“Codeshared Passenger” means a passenger traveling on a United Flight Coupon on
a Codeshared Flight.

“Competent Authorities” means any national, federal, state, county, local,
regulatory or municipal government body, bureau, commission, board, board of
arbitration, instrumentality, authority, agency, court, department,
inspectorate, minister, ministry, official or public or statutory person
(whether autonomous or not) having jurisdiction over this Agreement or either
Party.

“Conditions of Carriage” means those conditions of contract tariffs and rules of
carriage of a Party that govern the transport of passengers traveling on tickets
showing such Party’s Code in the carrier code box of the flight coupon.

“Confidential Information” means (a) all confidential or proprietary information
of a Party, including, without limitation, trade secrets, information concerning
past, present and future research, development, business activities and affairs,
finances, properties, methods of operation, processes and systems, customer
lists, customer information (such as passenger name record or “PNR” data) and
computer procedures and access codes; and (b) the terms and conditions of this
Agreement and any reports, invoices or other communications between the Parties
given in connection with the negotiation or performance of this Agreement; and
(c) excludes (i) information already in a Party’s possession prior to its
disclosure by the other Party; (ii) information obtained from a third Person or
entity that is not prohibited from transmitting such information to the
receiving Party as a result of a contractual, legal or fiduciary obligation to
the Party whose information is being disclosed; (iii) information that is or
becomes generally available to the public, other than as a result of disclosure
by a Party in violation of this Agreement; or (iv) information that has been or
is independently acquired or developed by a Party, or its Affiliate, without
violating any of its obligations under this Agreement.

“CRS” means a computerized reservations system owned or operated by any entity,
including either Party to this Agreement, that contains information about
commercial airline schedules, fares, cargo rates, passenger and cargo tariff
rules and flight availability that is made available to travel agents, cargo
agents and other non-airline entities to facilitate their ability to make
reservations and issue tickets and air waybills.

 

2



--------------------------------------------------------------------------------

“Damages” means all third party claims, suits, causes of action, penalties,
liabilities, judgments, demands, recoveries, awards, settlements, executions,
penalties, fines, losses and expenses of any nature or kind whatsoever
(including, without limitation, internal expenses of the Indemnified Party, such
as employee salaries and the costs of cooperating in the investigation,
preparation or defense of claims) under the laws of any jurisdiction (whether
arising in tort, contract, under the Warsaw Convention as amended, or the
Montreal Convention of 1999, as amended, and related instruments, or otherwise),
including reasonable costs and expenses of investigating, preparing or defending
any claim, suit, action or proceeding (including post judgment and appellate
proceedings or proceedings that are incidental to the successful establishment
of a right of indemnification), such as reasonable attorneys’ fees and fees for
expert witnesses, consultants and litigation support services.

“DCS” shall mean the automated departure control system of a Carrier that
performs check-in, capacity and load control and dispatch functions.

“DEI 10” shall mean the data element indicator used as a duplicate leg
cross-reference on Great Lakes’ SSIM file to identify United’s two letter code
and marketing flight number.

“Direct Access” shall mean a dedicated link between two Carriers’ ARS that
enables real-time basis flow of information.

“Direct Sell” shall mean the system link between two ARSs that enables secured
sells and real-time decrement of inventory.

“Disclosing Party” has the meaning assigned to such term in Section 25.1.

“Dual Record Locator” shall mean the record locator as contained within the
system originating the booking, either a Carrier ARS or a CRS equipped travel
agency.

“EDIFACT” shall mean the United Nations standard for Electronic Data Interchange
for Administration, Commerce and Transport as used to facilitate the exchange of
business data by electronic means using a set of standard codes and syntaxes.

“Flight Coupon” shall mean a portion of the record of agreement, including paper
and electronic tickets, for the Parties to provide transportation and related
services under certain terms and conditions to the passenger named thereon and
in accordance with applicable governing tariffs and regulations that indicates
travel points between which the coupon is good for carriage.

“FLIFO” shall mean real time display of flight activity including departure
time, arrival time, diversion, delays, etc. sent in MVT standard message format.

“Force Majeure Events” has the meaning assigned to such term in Section 21.

“Frequent Flyer Participating Carrier Agreements” means the agreements, if any,
from time to time, between the Parties relating to the participation of one
Party in the other Party’s frequent flyer program.

 

3



--------------------------------------------------------------------------------

“Great Lakes” has the meaning assigned in the preamble of this Agreement.

“Great Lakes Indemnified Party” has the meaning assigned to such term in
Section 18.2.

“Governmental Approvals” means any authorizations, licenses, certificates,
exemptions, designations, or other approvals of Competent Authorities that are
reasonably required (in the opinion of either Party) for the operation of the
Codeshared Flights.

“IATA” means the International Air Transport Association.

“ACH Clearing House” means the clearing house established by ACH to administer
and implement revenue settlement by reference to the Revenue Accounting Manual
published by ACH.

“IATA Luggage Resolution” shall mean reference to the IATA Resolutions and
Recommended Practices Manual on handling luggage claims.

“IATA PMP” has the meaning assigned in Section 6.2.

“IATA Scheduling Season” means either the summer or the winter season designated
by IATA for the scheduling of air services/slots.

“Implementation Date” means the date of the first codeshare service operated
under this Agreement.

“Inadmissible Passengers” has the meaning defined in IATA Resolution 701, as
modified, supplemented or amended from time to time.

“Indemnification Notice” has the meaning assigned to such term in Section 18.2.

“Indemnified Party” has the meaning assigned to such term in Section 18.2.

“Indemnifying Party” has the meaning assigned to such term in Section 18.2.

“Interline Service Charge” means the charge referred to in IATA Resolutions
780b, 780c and 780d.

“Load Date” shall mean the date in which airline schedules are displayed in ARS,
CRS and GDS.

“Licensed Trademark” has the meaning assigned to such term in Section 14.3.

“United Flight Coupon” means a flight coupon of a ticket issued by United, Great
Lakes or a third-party for travel on a Codeshared Flight showing United’s Code
in the carrier code box of the flight coupon.

 

4



--------------------------------------------------------------------------------

“United Ticket” means a ticket issued by United, Great Lakes or a third-party
that contains at least one United Flight Coupon.

“Marketing Flight(s)” means a Codeshared Flight when displayed, sold, or
referred to as a flight of United rather than a flight of Great Lakes, such as
when using United’s name, designator Code and/or flight number.

“Mutual Emergency Assistance Agreement” means the agreement between the Parties
relating to provision of assistance by one Party to the other Party in the event
of aircraft emergency.

“MVT” shall mean the transmission of aircraft movement messages to be sent
immediately after departure or arrival of an aircraft, aircraft diversions,
delays, etc.

“NAR” shall mean the transmission of a new arrival segment message to the
down-line Carrier, resulting in an updated PNR in that Carrier’s ARS (also as
reference the AIRIMP manual section 3.7).

“NCO” shall mean the transmission, to all Carrier’s participating in the
itinerary, new continuing segment information such that the PNR is updated
within each Carrier’s ARS (also referenced in AIRIMP manual section 3.7).

“OAG” shall mean the Official Airline Guide.

“OAGLINKS” shall mean view access of Great Lakes’ flight database at the OAG.

“Open For Sale Date” shall mean the date that flight schedules appear and become
available for sale in ARS, CRS and GDS. Also known as Release Date or Load Date.

“Party” or “Parties” means either or both of United and Great Lakes, as the
context requires.

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization or (except
for the definition of “Affiliate” herein) government or any agency, authority or
political subdivision of a government.

“PNR” shall mean passenger name records that contain a passenger’s travel
requirements necessary to enable reservations to be processed and controlled by
the booking Carrier and the Carrier’s participating in the itinerary.

“Point of Sale” shall mean the identification of the booking agent’s location
and CRS.

“Premium Class” means First Class or Business Class.

“Representative” has the meaning assigned to such term in Section 25.1.

“Reservations System” means the internal computerized airline passenger or cargo
reservations system used by the personnel of an airline that contains
information about flight schedules, fares, cargo rates, passenger and cargo
tariff rules and seat availability of that airline and other carriers, and
provides the ability to make reservations and issue tickets or air waybills.

 

5



--------------------------------------------------------------------------------

“Rules” has the meaning assigned to such term in Section 22.3.

“Seamless Availability” shall mean the system link between two ARSs that enable
real time availability exchange rather than AVS messages.

“Seamless Connecting Service” shall mean the adopted service standards and
procedures between two or more Carriers are deployed at airports, reservations
offices and other service delivery locations.

“Sold As Information” shall mean the association of United’s flight number and
booking class to Great Lakes’ flight number and booking class.

“SSIM” shall mean the Standard Schedules Information Manual as produced by IATA
to facilitate the electronic data processing of airline schedules throughout the
industry.

“SSM” shall mean standard schedule messages as referenced in the IATA SSIM
Manual, Chapter 4 to facilitate changes to published airlines’ schedules.

“SNC” shall mean the transmission of automated Synchronization Message Option 1
(reference AIRIMP manual section 8.5) that provides information to the recipient
to enable synchronization of their PNRs with that of the sender.

“Special Prorate Agreement” means any bilateral agreement, from time to time,
between the Parties relating to the proration of interline revenue.

“SYN” shall mean the transmission of automated Synchronization Message Option 3
(reference AIRIMP manual section 8.5) that provides information to the recipient
to enable synchronization of their PNRs with that of the sender.

“Taxes” means all taxes, assessments, fees, levies, imposts, duties, stamp
taxes, documentary taxes or other charges of a similar nature, including,
without limitation, income taxes, value-added taxes, sales taxes, excise taxes,
transactional taxes, exchange control taxes and/or fees, and interest and
penalties related to the foregoing, but excluding Ticket Taxes, that may be
imposed by any Competent Authority

“Termination Date” means 23:59 Coordinated Universal Standard Time on the date
provided in the notice of termination given in accordance with Section 17.1.

“TCI” shall mean the electronic data exchange of Through Check-in messages
between two Carriers’ DCS according to IATA standard version 03:1 with UN APIS
using the inter-airline IATCI/EDIFACT links.

“TCN Codeshare Agreement” means an agreement to be filed by United with ATPCO in
which United will provide the range of its Marketing Flight numbers.

 

6



--------------------------------------------------------------------------------

“Through Check-in” shall mean the use of TCI electronic data exchange to process
a passenger with seat assignments, luggage check-in and other passenger related
functions to their final destination. This also includes the data exchange over
multiple-hosted systems in a passenger’s itinerary.

“Ticketing Carrier” means a carrier whose traffic documents are used to issue a
ticket.

“Ticket Taxes” means any transactional taxes or passenger facility charges,
including, without limitation, sales taxes, use taxes, stamp taxes, excise
taxes, value added taxes, gross receipts taxes, departure taxes, surcharges and
travel taxes, and all related charges, fees, licenses or assessments (and any
interest or penalty thereon) imposed on passengers (or which air carriers or
their agents are required to collect from passengers) by any authority in any
country, or political subdivision thereof or public authority operating therein
(including, without limitation any national, federal, state, provincial,
territorial, local, municipal, port or airport authority) or which are levied
upon passengers by operation of Applicable Law or industry standard. Ticket
Taxes together with the taxes referred to in Section 20.1 are collectively
referred to as “Taxes”.

“TWOV” means a carrier’s ability to transport passengers in transit without
visas via designated U.S. ports of entry to a third country.

“United” has the meaning assigned in the preamble to this Agreement.

“$” or “US$” or “Dollars” means lawful currency of the United States of America.

“U.S.” or “United States” means the fifty states of the United States of
America, its Territories, Guam, the District of Columbia and the Commonwealth of
Puerto Rico.

“USCIS” means the U.S. Bureau of Citizenship and Immigration Services.

 

7



--------------------------------------------------------------------------------

ANNEX B

CODESHARED ROUTES

The Parties have mutually designated certain flights serving the Codeshared
Routes shown below on which the Parties and their respective Affiliates have
placed their respective Codes.

Domestic U.S. Routes between the Following Points:

**

 

1



--------------------------------------------------------------------------------

ANNEX C

TECHNICAL IMPLEMENTATION AND SYSTEM LINKS

 

I. Schedule Transmission and Publication

The Parties agree to provide each other schedule file information so that each
may effectively publish in all distribution media the Codeshare Flights
contemplated in this Agreement.

Accordingly, the Parties agree to the following procedures.

 

1. Schedule Format

 

  A. Exchange schedule data in SSIM format sent via electronic transmittal.

 

  B. Implement the use of SSM formatted exchanges.

 

  C. Ensure schedule data include the following items: flight number, equipment
type, airport station codes, departure/arrival times, frequency,
effective/discontinue dates, duplicate leg cross-reference indicators including
DEI 10 and DEI 50.

 

2. Transmission

 

  A. Use commercially reasonable efforts to file with OAG (or a successor entity
or process) the same flight information with the same Load Date (Open for Sale
Date) such that flight schedules are synchronized.

 

  B. Use commercially reasonable efforts to advise each other at least ** days
prior to Load Date of ad hoc schedule changes.

 

3. Schedule Changes/New Service

 

  A. Advice at least ** days prior to Load Date any new flight segment(s) that
are to be Codeshare Flights.

 

  B. Make certain that such changes are not effective prior to Load Date.

 

  C. Prior to codesharing, specific procedures for schedule change on Codeshare
flights and the reaccommodation of Codeshare customers will be mutually agreed.

 

II. Internal Reservations and Distribution Systems

Subject to Section 3, the Parties agree to implement the following prior to the
implementation of Codesharing:

 

1. IATA standard AIRIMP Option 2 messaging with Dual Record Locator such that
Codeshare Flight bookings are synchronized.

 

2



--------------------------------------------------------------------------------

2. Reciprocal Direct Access ARS links (For PNR View/Servicing)

 

3. Host to host Seamless Availability and Direct Sell agreements between their
respective ARS or participation in the other’s host-CRS, if different from an
ARS, at a level that provides services based on Seamless Availability and Direct
Sell.

 

4. Ability of United to Cascade third party CRS Direct Access Availability,
Seamless Availability and Direct Sell requests to Great Lakes, which will
include Sold As Information and Point Of Sale data as is available to United.

 

5. IATA standard AIRIMP standard down-line continuing segments (NAR/NCO
messages) to provide updated booking records in each other’s ARS.

 

6. Interline E-ticket (paperless tickets) as well as explore other E-Commerce
initiatives including, but not limited to, joint or common airport self service
devices and internet check-in.

 

7. MVT exchanges providing for automated FLIFO of all Codeshare Flights
accomplished bilaterally or through alliance-enabled applications.

 

8. Reservations procedures necessary for the support of Codeshare Flights.

 

9. Procedures to reduce the number of no-show Codeshare Flight PNRs by including
Codeshare records in day of departure down-line cancellation process.

 

10. Marketing Carrier’s inventory integrity rules will apply. It is the
responsibility of United to forward ticket numbers in AIRIMP format to Great
Lakes for bookings on Codeshare Flights. As mutually agreed, Great Lakes may
apply its own firming procedures on its operated flights but shall send a
warning message to United prior to taking any flight firming actions. United
shall provide the technical functionality required to automatically process
these warning messages and to forward them to the original booking source.

 

III. Through Check-In and Seamless Connecting Service

The Parties agree to implement and maintain Through Check-in (TCI) and seamless
connecting service capabilities prior to the implementation of codesharing.

 

3



--------------------------------------------------------------------------------

Accordingly, the Parties agree to the following list of initiatives.

 

1. UA/ZKArrival Connecting to UA/ZK Departure

 

  A. Provide passenger with all down-line connecting flight seat assignments and
boarding passes at point of initial check-in where technically feasible.

 

  B. Perform airline standard document checks for each connecting passenger at
point of initial check-in and issue IATA standard automated baggage tags.

 

  C. Perform enhanced security processing including but not limited to the
collection and sending of APIS+ data in compliance with governmental
regulations, inclusive of both host airline DCS and third party vendor handling
systems.

 

  D. Check bags through to the passenger’s final destination airport where
technically feasible.

 

  E. Exchange industry standard Baggage Transfer Messages to the down-line
carrier to ensure automated baggage sortation, passenger and baggage
reconciliation and other baggage services.

 

  F. Automatically process frequent flyer information in each Party’s ARS and
develop procedures to transmit flown activity to United.

 

2. Training

Provide the necessary staff, facility and training materials as well as training
sessions for their customer service trainers and/or staff to assure full
competency in providing the functions defined herein.

 

** Certain information in the publicly filed version of this document has been
redacted pursuant to a confidential treatment request filed with the Securities
and Exchange Commission. The redacted material has been filed separately with
the Commission.

 

4